IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

CARY AUSTIN, JR.,                       NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D16-4603

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed December 22, 2016.

Petition for Writ of Mandamus -- Original Jurisdiction.

Cary Austin, Jr., pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Trisha Meggs Pate, Bureau Chief,
Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of mandamus is denied. See Munn v. Fla. Parole Comm’n,

807 So. 2d 733 (Fla. 1st DCA 2002).

OSTERHAUS, BILBREY, and WINOKUR, JJ., CONCUR.